Citation Nr: 0939766	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea syndrome.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk



INTRODUCTION

The Veteran had active service from July 1987 until July 
2007.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

In December 2008 the Veteran requested a Travel Board 
hearing, which was conducted in July 2009.  A transcript of 
the hearing has been associated with the claim file.  


FINDING OF FACT

The Veteran's sleep apnea reasonably had its onset during his 
years of active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep 
apnea have reasonably been met. 38 U.S.C.A. §§ 1110, 5103, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that service connection for 
sleep apnea is warranted, and therefore, further discussion 
of the VCAA duties is unnecessary at this time.

DISCUSSION

The Veteran is claiming entitlement to service connection for 
sleep apnea syndrome.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record supports a grant of service connection 
for the Veteran's claim of entitlement to service connection 
for sleep apnea.  In a March 2007 service treatment record, 
the Veteran seemed to indicate that he might have trouble 
sleeping.  This record is unclear and inconclusive as to 
cause of trouble sleeping, if any.  Additionally, all other 
service treatment records are absent any complaint or 
diagnosis of sleep apnea. The Veteran raised the claim of the 
entitlement to service connection for sleep apnea only six 
months after separation.  

Private medical records indicate that the Veteran is 
utilizing a Continuous Positive Airway Pressure (CPAP) 
machine at home to aid in sleeping.  In February 2008, the 
Veteran had a diagnostic sleep study consult to evaluate the 
efficacy of his CPAP machine.  The consult reveals that the 
Veteran was at some previous time diagnosed with obstructive 
sleep apnea.  The study indicated that a pressure of 7cmH20 
was effective at eliminating obstructive events.  
Additionally, the physician stated that alternate options 
such as surgery or oral appliances may be considered for 
treatment of sleep apnea.  

Furthermore, in a May 2008 private medical record, K.A., 
M.D., again discussed the Veteran's diagnosis of sleep apnea 
requiring the use of a CPAP machine at night.  In this report 
the physician suggested that the diagnosis of sleep apnea may 
be a factor in a prior exacerbated cardiac or pulmonary 
condition of the Veteran, which he was tested for in October 
2006 during active service.

The Board notes that the Veteran is competent to report his 
observable symptomatology.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

Communications submitted by a colleague and the Veteran's 
spouse causally relate current sleep apnea to active service.  
The Veteran's colleague states that he had been a shipmate of 
the Veteran for 12 years, and berthed in the same sleeping 
compartment.  During this time, the colleague noted that he 
witnessed the Veteran's intolerable snoring, shallow 
breathing, choking and gasping for air.  The Veteran's spouse 
of 18 years also stated that she witnessed several episodes 
of severe snoring and breathing issues throughout Veteran's 
time in active service.  Additionally, she stated the Veteran 
would wake up with a choking or gasping sensation, and 
complain of sore, dry throat and fatigue throughout the day.  
In this case, the Board finds the lay statements of the 
Veteran's colleague and his wife to be credible for the 
purpose of establishing the onset of symptoms during service 
that were consistent with those noted shortly after his 
retirement from service and competently identified as being 
due to sleep apnea.  Thus, the Board finds, in agreeing with 
the Veteran's lay statements, that the claimed sleep apnea 
has likely as not had its clinical onset during that period 
of active duty that extended for twenty years.
.
Again, the Veteran was diagnosed with sleep apnea within one 
year of his service. Here the Veteran, his colleague and 
spouse have all presented credible testimony of symptoms of 
sleep apnea during active service.  Additionally, private 
medical records suggest a causal relationship between current 
disability and active service. 
Based on all the above evidence, the Board finds that 
entitlement to service connection for sleep apnea is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
ROBERT E.O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


